Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See 37 CFR 1.84(u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Every occurrence of "Figure 1" should be --the figure--.  See drawing objection above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102011110197 (see IDS filed 1/10/22).
Fig. 1 shows a system for feeding a DC link, comprising: a sensor (sensor input to 7) adapted to detect a current in the DC link and/or a voltage on the DC link connected to a controller 7 adapted to activate a second converter 3; a first energy storage device 1 connected via the second converter to the DC link; wherein the controller is adapted to activate a third converter 4; wherein a second energy storage device 2 is connected via the third converter to the DC link; and wherein the first and second energy storage devices are different [0025]/[0028] as recited in claim 15.
The system is arranged as an energy supply system as recited in claim 16.
The second converter and/or the third converter is arranged as a DC/DC converter and/or a current controller as recited in claim 17.
The DC link is supportable by the first energy storage device via the second converter and/or by the second energy storage device via the third converter as recited in claim 18.
The first energy storage device is connected to a first connection of the second converter and a second connection of the second converter is connected to the DC link and/or the sensor and/or (b) the second energy storage device is connected to a first connection of the third converter and a second connection of the third converter is connected to the DC link and/or the sensor as recited in claim 19.
The first and second energy storage devices have a different dynamic behavior and/or different discharge time constants [0025]/[0028] as recited in claim 20.
The first energy storage device includes an accumulator and the second energy storage device includes an electrolyte capacitor and/or a double-layer capacitor [0025]/[0028] as recited in claim 23.

Allowable Subject Matter
Claims 21-22 and 24-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 32-41 appear to be allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849